Case 0:20-cv-60416-AMC Document 100-3 Entered on FLSD Docket 07/09/2021 Page 1 of 10




                                  Exhibit 3
Case 0:20-cv-60416-AMC Document 100-3 Entered on FLSD Docket 07/09/2021 Page 2 of 10




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 0:20-cv-60416-AMC

     TOCMAIL INC., a Florida corporation,

             Plaintiff,

     v.

     MICROSOFT CORPORATION, a Washington
     corporation,

             Defendant.


          DEFENDANT MICROSOFT CORPORATION’S AMENDED RESPONSE TO
           PLAINTIFF TOCMAIL, INC.’S SECOND SET OF INTERROGATORIES

           Defendant Microsoft Corporation (“Microsoft”), by and through its undersigned counsel

    and pursuant to Rule 26.1(g) of the Federal Rules of Civil Procedure and Southern District of

    Florida, hereby serves its amended response to Plaintiff TocMail, Inc.’s Second Set of

    Interrogatories, and states as follows:

                                    PRELIMINARY STATEMENT

           1.       Microsoft’s investigation of facts and discovery of documents and other

    information relating to the claims and defenses at issue is ongoing. Accordingly, Microsoft’s

    responses herein are based upon Microsoft’s current knowledge and reasonable belief. Microsoft

    reserves the right to produce evidence of any subsequently discovered fact, modify and/or

    supplement any and all of its objections and responses herein, and to otherwise assert factual and

    legal contentions as additional facts are ascertained, analyses are made, and legal research is

    completed. Nothing in these responses is an admission by Microsoft regarding the existence of

    any information or the relevance or admissibility of any information, for any purpose.

           2.       Nothing in these responses is an admission by Microsoft of the existence, relevance,

    or admissibility of any information, for any purpose, or the truth or accuracy of any statement or
Case 0:20-cv-60416-AMC Document 100-3 Entered on FLSD Docket 07/09/2021 Page 3 of 10

                                                                        Case No: 0:20-cv-60416-AMC

    characterization contained in any document. Microsoft reserves all objections and other questions

    as to the competency, relevance, materiality, privilege, or admissibility related to the use of any

    document referenced or information provided in response to these requests as evidence for any

    purpose whatsoever in any subsequent proceeding in this action or any other action.

           3.      Microsoft’s agreement to produce any category of documents is not a representation

    that any such documents actually exist in that category, or that Microsoft will produce documents

    in the category that are subject to immunity or privilege, or that Microsoft will produce documents

    that are outside of Microsoft’s possession, custody, or control. Microsoft’s discovery and

    investigation in connection with this litigation are continuing. As a result, Microsoft’s responses

    are limited to information obtained to date, and are given without prejudice to Microsoft’s right to

    amend or supplement its responses after considering information obtained through further

    discovery or investigation.

                     OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

           1.      Microsoft objects to each definition and instruction to the extent it seeks to impose

    requirements or obligations on Microsoft beyond or inconsistent with those imposed by the Federal

    Rules of Civil Procedure, the applicable rules and orders of this Court, or any stipulation or

    agreement of the parties in this action.

           2.      Microsoft objects to TocMail’s definition of the term “Safe Links” as “Microsoft’s

    ATP Safe Links” on grounds that it is vague and to the extent it implies that Safe Links is an

    individual Microsoft product. Safe Links is one of several different security features that is part

    of Microsoft’s Advanced Threat Protection (“ATP”) service, which service operates inside

    Microsoft 365 and is included in some Microsoft 365 products or can be purchased as an add-on

    service to Microsoft 365 products.




                                                     2
Case 0:20-cv-60416-AMC Document 100-3 Entered on FLSD Docket 07/09/2021 Page 4 of 10

                                                                         Case No: 0:20-cv-60416-AMC

              3.     Microsoft objects to the term “IP Cloaking,” which is defined by TocMail as links

    that send benign content when devices with certain IP Addresses connect and send malicious

    content when devices with other IP Addresses connect. This term is vague, ambiguous, and appears

    to refer to several IP-based evasion techniques and/or network evasion techniques.

              4.     Microsoft objects to the term “IP Cloaked Link,” which is defined by TocMail as

    hyperlinks that “hide malicious content and/or hide a redirect to a malicious site from … EOP and

    Safe Links[.]” Microsoft objects to the use of this vague and ambiguous definition and any

    implication and/or mischaracterization that Microsoft’s EOP, ATP, and/or Safe Links fails to

    protect its users from cyber attacks through what TocMail calls “IP Cloaking” or “IP Cloaked

    Links.”

                                 RESPONSES TO INTERROGATORIES

    INTERROGATORY NO. 10:

              For Safe Links’ protected emails, when the original URL redirects EOP to a different site,

    and Safe Links identifies the original URL as safe when the user clicks on it, does Safe Links

    redirect the user’s device to the original URL?

              RESPONSE: Microsoft objects to this interrogatory on grounds that the phrases “Safe

              Links’ protected emails” and “identifies the original USL as safe” are subjective, vague

              and ambiguous. Subject to the foregoing objections, Microsoft states that EOP is a cloud-

              based filtering service that helps protect organizations against spam and malware. Further,

              Safe Links is a feature that provides URL scanning of inbound email messages in mail

              flow, and time of click verification of URLs and links in email messages and in other

              locations. Thus, Interrogatory No. 10 conflates multiple security services as one service.

              Microsoft further responds that URLs do not redirect EOP to a different site. Safe Links




                                                       3
Case 0:20-cv-60416-AMC Document 100-3 Entered on FLSD Docket 07/09/2021 Page 5 of 10

                                                                        Case No: 0:20-cv-60416-AMC

           performs a reputation determination based on a URL, and depending on Microsoft’s (and

           other third-parties’) understanding of a URL’s reputation given its knowledge, a time of

           click detonation may be performed, and a user’s browsing entity can depict a warning box

           or the user’s browsing entity is allowed to click-through the original URL.

    INTERROGATORY NO. 11:

           When Safe Links redirects a user’s device to an original URL, can the original URL redirect

    the user’s device to a different site than it redirected EOP to when EOP visited it?

           RESPONSE: Microsoft objects to this interrogatory on grounds that it lacks a factual

           predicate. Subject to the foregoing objections, Microsoft states that URLs do not

           themselves redirect the user’s device. A URL is text, it is not executable code. A URL

           does not contain business logic or a rules engine and cannot, by itself, effectuate a

           redirection of a browsing entity. A webserver may provide a user’s browsing entity with

           a response that may result in a redirection. Any server-side website logic can evaluate

           source traffic and decide how to respond to that traffic which may include where to send it

           (i.e. provide a redirect).

    INTERROGATORY NO. 12:

           When Safe Links redirects a user’s device to an original URL, can the original URL redirect

    the user’s device to a different site than Safe Links was redirected to when Safe Links visited it?

           RESPONSE: Microsoft objects to this interrogatory on grounds that it lacks a factual

           predicate. Subject to the foregoing objections, Microsoft reincorporates its response to

           Interrogatory No. 11. Safe Link asynchronously visits a site (sometimes it is at the time of

           delivery and other times it is at random). Safe Links performs a reputation determination

           on a URL, and depending on Microsoft’s (and other third-parties’) understanding of a




                                                     4
Case 0:20-cv-60416-AMC Document 100-3 Entered on FLSD Docket 07/09/2021 Page 6 of 10

                                                                           Case No: 0:20-cv-60416-AMC

           URL’s reputation given its knowledge, a time of click detonation may be performed, and

           a user’s browsing entity can depict a warning box or the user’s browsing entity is allowed

           to click-through the original URL.

    INTERROGATORY NO. 13:

           Prior to February 2020, was Microsoft aware of any testing performed by Rhino Security

    Labs, Cryptron Security, or Avanan in regards to tests that involved both IP-based cloaking and

    Safe Links? If yes, identify which testing Microsoft was aware of, when Microsoft became aware

    of the testing, the nature of the testing and any known results and/or data of such testing.

           RESPONSE: Microsoft objects to this interrogatory on grounds that it is irrelevant to the

           claim at issue in this lawsuit—Microsoft’s alleged false advertising of Safe Links—and is

           not proportional to the needs of the parties. Microsoft also objects to this interrogatory on

           grounds that the phrase “involved both IP-Based cloaking and Safe Links” is vague and

           ambiguous. Furthermore, this interrogatory is overbroad in that it is not limited to the

           relevant time frame in this case and is unduly burdensome to the extent it seeks to obtain

           all of Microsoft’s employees’ understanding and knowledge, which is not practical and not

           proportional to the needs of the case for the claims at issue. Subject to the foregoing

           objections, Microsoft states that it is generally aware that third-parties test Microsoft’s

           products and/or features. Further, following a reasonable investigation, Microsoft cannot

           cite the precise test or report, but can state it was generally aware of proof-of-concept

           information published by Avanan involving IP-based network evasion and Safe Links. It

           was aware of such testing as of 2016.

   INTERROGATORY NO. 14:

           Identify all phishing kits that Microsoft is aware of that include a .htaccess file that redirects

    Microsoft IP addresses and/or Microsoft IP address range or ranges. For each phishing kit, identify

                                                       5
Case 0:20-cv-60416-AMC Document 100-3 Entered on FLSD Docket 07/09/2021 Page 7 of 10

                                                                         Case No: 0:20-cv-60416-AMC

    the name of the phishing kit, the date Microsoft became aware of it, and the Microsoft IP addresses

    (and/or IP address range or ranges) that .htaccess file redirects.

           RESPONSE: Microsoft objects to this interrogatory on grounds that it is irrelevant to the

           claim at issue in this lawsuit—Microsoft’s alleged false advertising of Safe Links—and is

           not proportional to the needs of the parties. Furthermore, this interrogatory is overbroad

           in that it is not limited to the relevant time frame in this case and is unduly burdensome.

           Additionally, .htaccess files do not themselves redirect based on address ranges. A

           .htaccess file can specify rules that when acted upon may result in a redirection based on

           an address range or ranges. Additionally, this interrogatory is unduly burdensome to the

           extent it seeks to obtain all of Microsoft’s employees’ understanding and knowledge, which

           is not practical and not proportional to the needs of the claims in this case. Subject to and

           without waiving the foregoing objections, Microsoft states that it tracks some phishing

           kits to, among other things, bolster its advanced intelligence and machine learning, and

           improve user safety. Microsoft states that it began tracking some phishing kits in 2018

           and over the last six months, it has collected 3,467 unique phishing kits.

    INTERROGATORY NO. 15:

           Does Microsoft contend that Safe Links protects its users from IP Cloaking and IP Cloaked

    Links? If so, please describe in the detail the basis for such contention and all facts, documents or

    other records that support such contention.

           RESPONSE: Microsoft objects to this Interrogatory on grounds that the term “protects”

           is vague and on grounds that it is overbroad in seeking all facts, documents and records.

           Subject to the foregoing objections, Microsoft responds that it endeavors to protect its

           clients from malicious content and malicious websites, including, but not limited to,

           websites that are reached via a redirection. To achieve these goals, Microsoft utilizes many


                                                      6
Case 0:20-cv-60416-AMC Document 100-3 Entered on FLSD Docket 07/09/2021 Page 8 of 10

                                                                      Case No: 0:20-cv-60416-AMC

          detection layers, such as IP/Sender reputation, data science techniques, detonation, and IP

          anonymization, among other things. For example, Safe Links performs Reputation Block,

          whereby Microsoft checks link reputations and, when it learns a link is bad, this

          information is updated in the reputation cache and blocked in the future. If a late

          detection of a malicious link occurs, Safe Links’ Time Travel capability allows it to recall

          mail so that users cannot open the mail or click on the link in the mail once it has been

          sent.     Safe Links also provides Dynamic Email Delivery, and performs static URL

          analysis and remote isolator browsing. When necessary, Safe Links is equipped to

          perform Linked Content Detonation in a Sandbox. Safe Links also offers Time-of-Click

          Detonation, which allows Microsoft to route detonation traffic out of non-Microsoft IP

          ranges.      Additionally, Safe Links does Heuristic email-based and context-based

          Clustering, which allows Microsoft to identify cohorts of mail with similar characteristics

          by analyzing anomalistic patterns. Through this process, Microsoft can block an entire

          cluster of mail. Finally, Microsoft gives its clients the tools to create a customized

          Tenant Allow/Block list which determines whether to allow or block mail from certain

          senders, for example. Documents located based on a reasonable search that are relevant to

          IP reputation determination, IP sender reputation, data science techniques, detonation,

          and the use of IP anonymization have been produced, including, but not limited to the

          following         examples:         MSFT_TOC00093502,               MSFT_TOC00087121,

          MSFT_TOC00001197,         MSFT_TOC00198911,          MSFT_TOC00056667         and    directs

          Plaintiff to the deposition testimonies of Jason Rogers, Amar Patel, and Abhijeet Hatekar,

          as well as Microsoft’s corporate representative depositions. Discovery is still ongoing and

          Microsoft reserves the right to modify and/or supplement this response if additional facts

          are ascertained in the course of discovery or additional previously produced responsive


                                                   7
Case 0:20-cv-60416-AMC Document 100-3 Entered on FLSD Docket 07/09/2021 Page 9 of 10

                                                             Case No: 0:20-cv-60416-AMC

          documents are identified.



         Dated: March 15, 2021         Respectfully submitted,

                                       /s/ Evelyn A. Cobos
                                       Evelyn A. Cobos

                                       GREENBERG TRAURIG, LLC
                                       1000 Louisiana Street, Suite 1700
                                       Houston, Texas 77002
                                       Telephone: (713) 374-3541
                                       Facsimile: (713) 374-3505
                                       MARY-OLGA LOVETT
                                       Email: lovettm@gtlaw.com

                                       GREENBERG TRAURIG, P.A.
                                       333 S.E. 2nd Avenue, Suite 4400
                                       Miami, Florida 33131
                                       Telephone: (305) 579-0500
                                       Facsimile: (305) 579-0717
                                       FRANCISCO O. SANCHEZ
                                       Florida Bar No. 598445
                                       Email: sanchezo@gtlaw.com
                                              orizondol@gtlaw.com
                                       EVELYN A. COBOS
                                       Florida Bar No. 106937
                                       Email: cobose@gtlaw.com
                                              FLService@gtlaw.com

                                       Attorneys for Microsoft Corporation




                                          8
Case 0:20-cv-60416-AMC Document 100-3 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      10
                                                     Case No: 0:20-cv-60416-AMC

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 15, 2021, the foregoing document is being served

   this day on all counsel of record on the service list via electronic mail.

                                                  /s/ Evelyn A. Cobos
                                                  EVELYN A. COBOS



                                             SERVICE LIST

    JOHNSON & MARTIN, P.A.
    Joshua D. Martin
    500 W. Cypress Creek Rd., Suite 430
    Ft. Lauderdale, FL 33602
    Tel: (954) 790-6699
    Fax: (954) 206-0017
    Email: josh.martin@johnsonmartinlaw.com

    Attorneys for Plaintiff




                                                     9
